IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-20,734-03


EX PARTE NATHANIEL LEWIS HUBERT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-86-97846 IN THE 
CRIMINAL DISTRICT COURT NUMBER TWO
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to ninety-nine years' imprisonment.
	In one ground, Applicant contends that he is being denied both post and pre-conviction time
credit. With respect to his post-conviction time credit, he alleges that he is being denied credit for
time spent in Colorado under a Texas detainer. The trial court has issued supplemental findings of
fact and conclusions of law finding that no detainer in this cause restrained Applicant while he was
in Colorado. As there was no detainer in this cause, Applicant is not entitled to time credits in this
cause for time spent imprisoned in Colorado. Ex parte Kuban, 763 S.W.2d 426, 427 (Tex. Crim.
App. 1989). The trial court's findings are supported by the record. Relief is therefore denied on
Applicant's claim for post-conviction time credit. Applicant's claim regarding pre-sentence jail time
credit is dismissed under Section 4 of Article 11.07 of the Code of Criminal Procedure.

Filed:	April 25, 2012
Do not publish